                          IN THE UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF KANSAS


UNITED STATES OF AMERICA,

                        Plaintiff,

v.                                                                 Case No. 18-10157-JWB


DANIEL ERIC MERIDA,

                        Defendant.

                                 MEMORANDUM AND ORDER

          This matter is before the court on Defendant’s motion to vacate or correct sentence under

28 U.S.C. § 2255 (Doc. 87) and motion to appoint counsel (Doc. 95). The motion to vacate has

been fully briefed. (Docs. 88, 92, 98.) For the reasons set forth herein, Defendant’s motion to

vacate sentence is DISMISSED IN PART and TAKEN UNDER ADVISEMENT IN PART.

Defendant’s motion to appoint counsel is GRANTED.

     I.      Facts

          On November 6, 2018, Defendant was indicted with the following charges: production of

child pornography, in violation of 18 U.S.C. § 2251(a); two counts of commission of certain

felonies while required to register as a sex offender, in violation of 18 U.S.C. § 2260A; distribution

of child pornography, in violation of 18 U.S.C. § 2252A(a)(2); possession of child pornography,

in violation of 18 U.S.C. § 2252A(a)(5)(B); and transfer of obscene material to a minor, in violation

of 18 U.S.C. § 1470. (Doc. 1.) Assistant Federal Public Defendant (“AFPD”) Mitch Biebighauser

was appointed as his counsel. (Doc. 8.)

          On April 30, 2019, defense counsel initiated plea discussions. The initial offer proposed

that Defendant would plead guilty to count four, the possession charge, with an agreed sentence

                                                  1
of 240 months. (Doc. 92, Exh. 1.) The offer was rejected on the same day. Assistant United

States Attorney (“AUSA”) Jason Hart provided a counter-offer. The government’s rejection and

counter-offer were stated as follows:

       Thank you for your letter. You have proposed that Mr. Merida plea [sic] guilty to
       Count 4, with an agreement for a 20 year sentence. I decline Mr. Merida’s offer,
       because a plea to Count 4 (Possession) fails to adequately take into account the
       seriousness of his conduct, his history, and the strength of the government’s case
       against him.

       As a counter-offer, I propose that Mr. Merida plead to the Production offense in
       Count 1, with a joint agreement for a term of 360 months (I would seek approval
       of an 11c1C if Mr. Merida agress [sic] to this). He would waive appeal, and agree
       to restitution to the victim in Count 1 (if she requests it) as well as restitution in the
       amount of $3,000 per victim to any identified and requesting victim from any
       dismissed counts. In exchange for his plea, I would dismiss the remaining counts,
       and agree not to file additional charges based on matters associated with the
       November 2018 search warrant.

       The above plea captures the primary offense conduct (the Production offense), but
       it would limit Mr. Merida’s exposure considerably by removing those pieces that
       augment his statutory range (the 2260A and other offenses) or subject him to future
       criminal liability (the newer discovered conduct). I’ll hold this offer open until May
       7, at which point it will be considered rejected and I will prepare for trial.

(Doc. 88, Exh. A.)

       According to Defendant’s affidavit, his counsel informed him of the government’s 360-

month plea offer either the same day or the next day, May 1. (Doc. 88, Exh. B. at 2.) Defendant

states that he was not presented with the email but orally advised of the offer as an offer “to drop

all counts except for Count One to a binding plea of thirty-years.” (Id.) Defendant told his counsel

that he was concerned about the dates presented in the indictment regarding counts one and five.

According to Defendant, he believed that the dates in the indictment were incorrect and that he

was incarcerated at the time. He wanted AFPD Biebighauser to file a motion to correct those dates

because otherwise it would result in an additional two points under the Sentencing Guidelines and

a finding that a victim was under the age of sixteen at the time of the charged conduct. He stated

                                                   2
that if he was going to plead guilty he wanted the dates to be right so he doesn’t have issues when

he undergoes sex offense treatment. (Id. at 4.) AFPD Biebighauser asked him if he wanted him

to file a motion regarding the dates and Defendant said “yes.” (Id.) AFPD Biebighauser then told

Defendant that he had some issues regarding Defendant’s interview and that he wanted to file a

motion to suppress. AFPD Biebighauser told Defendant that “it was a long shot, but if the Judge

ruled in our favor then things would look a lot better for” Defendant. (Id. at 5.) Defendant stated

that he was concerned about upsetting the prosecutor by filing a motion and asked if it could result

in a withdrawal of the plea offer. AFPD Biebighauser allegedly stated that “I don’t believe the

DA would do that. I’ve worked with [AUSA] Hart before, and I don’t believe he would just

withdraw the plea because we filed a motion.” (Id.) Defendant then asked if “nothing comes out

of this motion hearing besides the dates being changed, then I can accept the 30 years?” (Id.)

Biebighauser then allegedly stated, “Absolutely, I think 30 years is within his ballpark and I see

no reason why he wouldn’t be comfortable with still accepting that offer, after the hearing. And

who knows, something could go our way at the hearing that gives us leverage to negotiate down

to 25 years. Wouldn’t hurt to try.” (Id.) Defendant, however, asserts that AFPD Biebighauser

did not tell him about the deadline in the offer and that he would have accepted the offer prior to

the deadline if he had known. Defendant’s motion also alleges that Biebighauser did not inform

Defendant of the potential for additional charges from the November 2018 search warrant. (Doc.

88 at 20-21.)

       On July 2 and July 17, 2019, Defendant filed motions to suppress. (Docs. 23, 28.) On July

12, defense counsel sent a second plea offer in which he proposed that Defendant would plead

guilty to the distribution and possession counts via a Rule 11(c)(1)(C) plea with a sentencing range




                                                 3
of twenty to twenty-five years. (Doc. 92, Exh. 3.) On August 7, the government rejected the offer

stating as follows:

        Thank you for your continued discussion of Mr. Merida’s case. I decline his offer.
        On April 30, 2019, I extended an offer to Mr. Merida that contemplated 360 months
        on Count 1, with additional terms. I advised “I’ll hold this offer open until May 7,
        at which point it will be considered rejected and I will prepare for trial.” I wasn’t
        fooling when I said that. May 7 has past. I consider my previous offer rejected,
        and to the extent there’s any confusion about that, let this email clarify that the April
        30 offer is off the table. I am preparing for trial. I am not going to engage in the
        time-consuming dickering that attends plea negotiations. If Mr. Merida wants to
        convince me that I should reopen my April 30 offer, I think it would be wise for
        him to do so before his motions are heard. However, I’m not going to actively
        pursue plea negotiations from my end.

(Doc. 92, Exh. 4.)

        On August 14, a superseding indictment was returned. In that superseding indictment, the

dates regarding the conduct charged were amended as to some of the original counts and new

counts of transportation and possession of child pornography were added. (Doc. 37.) On August

20, 2019, the court held a hearing on the motions to suppress, took the matters under advisement,

and set trial to begin on September 3, 2019. (Docs. 40, 41.) On August 21, Federal Public

Defendant (“FPD”) Melody Brannon entered her appearance for Defendant and, on August 23,

Defendant filed a motion in limine. (Docs. 42, 44.) On August 27, FPD Brannon sent an email

advising AUSA Hart of another counter-offer in which she stated that Defendant would plead

guilty to the production charge “via an 11(c)(1)(C) to 25 years.” (Doc. 92, Exh. 5 at 4.) On August

28, AUSA Hart rejected that offer and extended a new offer.1 This new offer was ultimately

accepted.




1
  After receiving the new offer, FPD Brannon proposed a plea agreement of the same six counts the government
proposed but a binding sentence of 30 years. AUSA Hart informed her that he was not inviting a counter-offer and
that Defendant could accept his offer or proceed to trial. (Doc. 92, Exh. 5 at 1.)

                                                       4
        Based on Defendant’s affidavit, he met with AFPD Biebighauser after this offer was

extended by Hart.2 Defendant and his counsel discussed the motion hearing and the superseding

indictment. Prior to Biebighauser informing Defendant about the new offer, Defendant told

Biebighauser that he wanted to take the “plea deal.” (Doc. 88, Exh. B. at 7.) After asking

Defendant if he was referring to the 360-month offer, Biebighauser told him that it was not

available and that he thought he had made it clear that if a motion was filed, the deal was essentially

rejected. Biebighauser then handed Defendant a copy of the April 30, 2019, email offer. (Id.)

Defendant asserts that he had not seen the email prior to this visit. Defendant allegedly stated that

he would have taken the offer had he known that there was an expiration date because the plea

deal was only five more years than the statutory minimum. Biebighauser then presented the new

offer to Defendant which was an agreement to plead guilty to all counts except the two counts of

commission of certain felonies while required to register as a sex offender. In exchange, the

government would argue for a forty-year sentence and Defendant was free to argue down to the

statutory minimum. After being assured that AUSA Hart was unwilling to negotiate any further,

Defendant agreed to accept the new offer. (Id. at 8-9.)

        That same morning, the court had scheduled a hearing on Defendant’s pending motion in

limine. At the start of the hearing, the parties advised the court that they had reached an agreement

and the plea hearing was set for later that day. In his petition to enter a plea of guilty, Defendant

stated that he was satisfied with the advice and help his counsel has given him. (Doc. 54 at 9.)

Defendant also informed the court during his plea hearing that he was satisfied with his counsel

and understood the terms of the plea agreement. Pursuant to the terms of the plea agreement,

Defendant acknowledged his prior conviction in Colorado as an offense relating to the production,


2
 Although Defendant does not provide a date of this meeting, it likely occurred on August 28, the date of the email,
or August 29, the date of the plea hearing.

                                                         5
possession, receipt, distribution, shipment, or transportation of child pornography. (Doc. 55 at 2,

n.1.)

          The presentence report was prepared and neither party raised an objection to the report.

(Doc. 67.) The statutorily-capped guideline sentencing range was 180 years (2160 months). (Doc.

67 at ¶154.) During the sentencing hearing, Defendant requested a variance to 25 years and the

government requested a sentence of 40 years, as allowed under the plea agreement. The court

imposed a sentence of 50 years (600 months). (Doc. 76.) Judgment was entered on February 14,

2020. Defendant did not file a direct appeal and timely filed this petition.

          Defendant asserts that his counsel was ineffective for failing to properly advise him

regarding the April 30 plea offer, by preventing him from disclosing to the court the circumstances

regarding the April 30 plea offer, by failing to object to the prior Colorado conviction, and by not

arguing at sentencing that the minor victim was sixteen years of age at the time of the charged

conduct. (Docs. 88, 98.)

    II.      Standard

          Section 2255(a) of Title 28 of the U.S. Code provides in part that “[a] prisoner in custody

under sentence of a court established by Act of Congress claiming the right to be released upon

the ground that the sentence was imposed in violation of the Constitution or laws of the United

States ... or is otherwise subject to collateral attack, may move the court which imposed the

sentence to vacate, set aside, or correct the sentence.” Unless the motion and the record of the case

conclusively show the prisoner is entitled to no relief, the court must promptly grant a hearing. 28

U.S.C. § 2255(b). However, if it plainly appears from the motion, any attached exhibits, and the

record that the moving party is not entitled to relief, the judge must dismiss the motion. Rule 4(b),




                                                   6
Rules Governing Section 2255 Proceedings. See United States v. Santiago, No. 19-10055-JWB,

2021 WL 663201, at *3 (D. Kan. Feb. 19, 2021).

          “The Sixth Amendment guarantees a defendant the effective assistance of counsel at

‘critical stages of a criminal proceeding,’ including when he enters a guilty plea.” Lee v. United

States, 137 S. Ct. 1958, 1964 (2017) (citation omitted.) “To demonstrate that counsel was

constitutionally ineffective, a defendant must show that counsel's representation ‘fell below an

objective standard of reasonableness’ and that he was prejudiced as a result.” Id. (quoting

Strickland v. Washington, 466 U.S. 668, 688, 692 (1984)). A court considering a claim of

ineffective assistance must apply a “strong presumption” that counsel's representation was within

the “wide range” of reasonable professional assistance. Strickland, 466 U.S. at 689. To establish

prejudice, a defendant must show a “reasonable probability that, but for counsel's unprofessional

errors, the result of the proceeding would have been different. A reasonable probability is a

probability sufficient to undermine confidence in the outcome.” Id. at 694.

   III.      Analysis

   A. April 30, 2019 Plea Offer

          With respect to Defendant’s allegations regarding the April 30, 2019, plea offer, Defendant

argues that his counsel was ineffective in failing to advise Defendant of the deadline to accept the

offer, assuring Defendant that the 30-year offer would be available after the motion hearing, and

failing to advise Defendant that the government was contemplating filing a superseding indictment

with new charges. (Doc. 88.) To prove his claim of ineffective assistance, Defendant would have

to show that his counsel failed to relay this information regarding the plea offer and that failure

was unreasonable. To show prejudice from this alleged failure, Defendant must further establish

that (1) he would have accepted the earlier offer had he been afforded effective assistance, (2) the



                                                   7
government would not have canceled the plea and the court would have accepted it, and (3) “the

end result of the criminal process would have been more favorable by reason of a plea to a lesser

charge or a sentence of less prison time.” United States v. Orozco-Sanchez, 804 F. App'x 952, 959

(10th Cir. 2020) (citing Missouri v. Frye, 566 U.S. 134, 147 (2012)).

       In his motion and affidavit, Defendant states that he would have accepted the plea offer

had he known that there was a deadline. In response, the government makes several arguments

regarding Defendant’s statements in his affidavit, the terms of the offer, Defendant’s concerns

regarding the dates in the indictment, and whether the court would have accepted the terms of the

offer. Although the government raises arguments that may ultimately bear on the resolution of the

claims regarding the plea offer, the court finds that there are factual issues that should be resolved

in an evidentiary hearing prior to ruling. The court will therefore appoint an attorney for Defendant

and conduct a hearing on this issue.

   B. Communications to the Court

       Defendant also argues in his motion that AFPD Biebighauser coerced Defendant not to

inform the court regarding the April 30, 2019, plea offer. According to Defendant’s motion,

Defendant informed Biebighauser that he wanted to bring the plea offer and his frustrations with

Biebighauser to the court’s attention. Biebighauser allegedly told Defendant that “he had a right

to speak to the Judge, and say what he (Merida) needed to say,” but further advised Defendant that

it might result in the court not accepting the plea or the withdrawal of the plea agreement by the

government. (Doc. 88 at 12.) Defendant casts this advice as coercion.

       As discussed, Defendant must show that representation “fell below an objective standard

of reasonableness and that he was prejudiced as a result.” Lee, 137 S. Ct. at 1964. Based on

Defendant’s allegations, his counsel’s performance did not fall below an objective standard of



                                                  8
reasonableness. Defendant was advised that he could say what he wanted to say but that there was

a potential that his statements would result in the court refusing to accept the plea agreement.

Based on this allegation, AFPD Biebighauser did not coerce Defendant into remaining silent.

Rather, he advised Defendant of the potential consequences of discussing his frustrations with his

counsel. Defendant was given an opportunity to speak to the court in the plea hearing. During

that hearing, and in the plea documents, Defendant represented that he was satisfied with his

counsel. See United States v. Saucedo-Avalos, No. 14-20071-02-JAR, 2018 WL 2321952, *6 (D.

Kan. May 22, 2018) (“Absent a believable reason justifying departure from their apparent truth,

the accuracy and truth of a defendant's statements at a Rule 11 proceeding at which his plea is

accepted are conclusively established.”) (citing United States v. Glass, 66 F. App'x 808, 810 (10th

Cir. 2003)).

       Moreover, even if these allegations rose to the level of objectively unreasonable

performance, Defendant has not shown prejudice as a result. Defendant has not shown that the

outcome would have changed as a result of his expressing his frustration with his counsel with the

court. Defendant had no desire to go to trial because the charges were “supported by ample

evidence.” (Doc. 88 at 13.) The government’s emails regarding the plea offers and proposals

show that AUSA Hart had no intention of offering Defendant a more favorable deal at that stage

in the proceedings. Rather, Hart was prepared to immediately proceed to the motion in limine

hearing and the trial which was set the following week. (Doc. 92, Exh. 5.)

       The allegations in the petition fail to show that counsel’s representation fell below an

objective standard of reasonableness and fail to show that Defendant suffered any prejudice as a

result. The record shows Defendant is not entitled to relief on this ground and that such allegations

should be dismissed.



                                                 9
   C. Colorado Conviction

       Next, Defendant argues that his counsel was ineffective for not raising a challenge to his

previous Colorado conviction that was used to enhance his federal sentence. Defendant claims

there were errors in the state conviction which show that his counsel “rendered ineffective

assistance” in that proceeding. (Doc. 88 at 22.)

       The Supreme Court has held that a prior state sentence cannot be collaterally attacked in a

§ 2255 motion. Daniels v. United States, 532 U.S. 374, 384 (2001). Therefore, Defendant’s claim

of ineffective assistance of counsel on this ground is dismissed.

   D. Reply Brief

       Finally, in his reply brief, Defendant argues that his counsel was ineffective for failing to

accept the April 30 plea offer that was supposedly extended again on August 28 or 29 based on

the email offered by the government and for failing to argue at sentencing that the minor was

sixteen years old at the time of the charged conduct in count 1. (Doc. 98.) This court does not

consider issues raised for the first time in a reply brief. United States v. Craig, No. CR 12-20141-

18-KHV, 2017 WL 6406879, at *3 (D. Kan. Dec. 15, 2017) (citing Plotner v. AT&T Corp., 224

F.3d 1161, 1175 (10th Cir. 2000)).

       In any event, these new issues do not provide a basis for relief. As discussed herein, the

government’s plea offer extended on August 28 was the plea agreement that was ultimately

accepted by Defendant. Contrary to Defendant’s assertions, the email exchange does not support

Defendant’s statement that the offer was reopened. (See Doc. 92, Exh. 5.) As to the age of the

victim, Defendant argues that his counsel’s failure to object to the dates set forth in the superseding

indictment resulted in the application of an erroneous enhancement under U.S.S.G. §

2A3.1(a)(2)(B). (Doc. 98 at 2-3.) A review of the presentence report, however, shows that this



                                                   10
enhancement was not applied. A similar enhancement, U.S.S.G. § 2G2.1(b)(1)(B), was applied to

the calculation of the offense level on count one, the production of child pornography. (Doc. 67

at 13.) This enhancement adds two levels if the victim had not attained sixteen years at the time

of the conduct. According to the presentence report, Defendant sought out the minor and “began

communicating with her when she as 12 years of age.” (Id.) Defendant’s reply does not address

this finding in the presentence report, which is supported by the factual basis in the plea

agreement.3 (Id. at 11-12; Doc. 55 at 3-4.) Therefore, Defendant is unable to show that he is

entitled to relief on this issue.

    IV.      Conclusion

          Defendant’s motion to vacate or correct sentence under 28 U.S.C. § 2255 (Doc. 87) is

DISMISSED IN PART and TAKEN UNDER ADVISEMENT IN PART. Defendant’s claims of

ineffective assistance of counsel regarding the April 30, 2019, plea offer are TAKEN UNDER

ADVISEMENT and an evidentiary hearing will be held by the court. Defendant’s remaining

claims are DISMISSED. Defendant’s motion to appoint counsel (Doc. 95) is GRANTED.

IT IS SO ORDERED. Dated this 2nd day of July, 2021.

                                                               __s/ John W. Broomes__________
                                                               JOHN W. BROOMES
                                                               UNITED STATES DISTRICT JUDGE




3
  Additionally, the guideline range was based on the statutorily authorized maximum sentences instead of the
applicable guideline range of life, which applies regardless of criminal history category at an offense level of 43.
(Doc. 67 at 31.) Moreover, even if Defendant had successfully attacked the age enhancement that was actually applied
to his case - U.S.S.G. § 2G2.1(b)(1)(B) – it would not have affected the guideline calculations because his actual
calculated offense level was 46; however, offense levels under the guidelines are capped at 43. Consequently, a review
of the guideline calculations in this case reveals that removing this enhancement would not have impacted the
calculation of Defendant’s guideline range.

                                                         11
